DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-9, and 11-15 renumbered as claims 1-13 are allowed.
The following is an examiners statement of reasons for allowance. 

Regarding Claim 1, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of,  “A data processing method, applicable to a first edge device of a virtual extensible local area network, the method comprising: receiving a target message, and determining a target network tag and a target destination address of the target message, wherein the network tag includes a VLAN tag; determining a target outbound interface corresponding to the target message based on a result of matching the target network tag and the target destination address with a locally stored correspondence relationship of a network tag, a destination address and an outbound interface; and sending the target message through the target outbound interface, wherein the locally stored correspondence relationship of a network tag, a destination address and an outbound interface is obtained by obtaining the correspondence relationship between an outbound interface, and a network tag and a destination address according to a notification message sent by a host, wherein, obtaining the correspondence relationship between an outbound interface, and a network tag and a destination address according to the notification message sent by the host comprises: receiving the 

Regarding Claim 8, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “An electronic device, comprising a processor and a machine readable storage medium that stores machine executable instructions executable by the processor, the machine executable instructions comprising a receiving instruction, a first processing instruction, and a sending instruction, wherein the receiving instruction is executed by the processor to receive a target message, and determine a target network tag and a target destination address of the target message, wherein the network tag includes a VLAN tag; the first processing instruction is executed by the processor to determine a target outbound interface corresponding to the target message based on a result of matching the target network tag and the target destination address with a locally stored correspondence relationship of a network tag, a destination address and an outbound interface; and the sending instruction is executed by the 

Regarding Claim 15, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A non-transitory machine readable storage medium that stores machine executable instructions, the machine executable instructions comprising a receiving instruction, a first processing instruction, and a sending instruction; wherein the receiving instruction is invoked and executed by a processor to receive a target message, and determine a target network tag and a target 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADNAN BAIG/Primary Examiner, Art Unit 2461